DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 6, 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 8, the limitation “upon irradiation and/or heating” describes a future event of irradiation and/or heating that might or might not happen.  Therefore, it is not clear if the method requires an additional step of irradiating and/or heating.  For the purpose of examination, the claimed method doesn’t necessarily require a step of irradiating and/or heating and the method is not necessarily including the limitations of claims 6 and 8 as they depend on the condition of irradiating and/or heating.
Claim 12 recites the limitation "wherein the irradiation…" and “wherein the irradiating and/or heating…” .  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Klocek et al. (EP3518630).
  	With respect to claims 1, 3, 4, 5, 7 Klocek describes an anisotropic etching of an electrically conductive layer such as Cu to form recesses (paragraphs 12, 22) by using etching composition comprising cupric chloride and/or ferric chloride and an etching inhibitor selected from the group consisting of azoles, amines, amino acids, triphenylmethanes, thiols, organic phosphates (paragraphs 23, 25).  These etching inhibitors contain phosphor atom containing group, nitrogen atom containing group, a sulphur atom (thiols) containing group of claim 5, especially the same triphenylmethanes as cited in claim 7; therefore, these would provide claimed a photosensitive compound that has at least one functional group configured for inhibiting copper etching including a phosphor atom containing group, nitrogen atom containing group, a sulphur atom (thiols) containing group.
 	With respect to claims 6 and 8, as explained above, the cited limitations are not necessarily part of and contributing to the claimed method as the steps of irradiation and/or heating are not required by claimed method.
 	With respect to claims 9-11, the composition further includes a rheological additive (paragraph 37),a solvent (paragraph 21) and anionic, cationic surfactant (paragraph 43), which would provide ionic liquid in the composition.
Claim(s) 1, 2, 6, 8, 11, 12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Douglas (US 5460687).
 	With respect to claims 1, 2, 6, 8, 11, 12 Douglas describe a photochemical etch comprising etching copper by submerging the copper in a liquid containing a solvent, an etchant of HCl acid and a passivant while radiating with a constant or pulsed visible/UV radiation wherein the passivant and its concentration are chosen such that the passivation layer has a solubility which is substantially increased as it is illuminated with radiation so the passivation layer is removed from the copper surface (abs.; col. 2, lines 33-44; col. 4, lines 45-58; col. 5, lines 31-33), or claim 6 of detaching from the copper surface with visible/UV radiation and claim 8 of increasing reactivity of the etching composition as more copper surface would be exposed to react with passivant.  This passivant would provide claimed photosensitive compound as the type and concentration are chosen to increase the solubility of the passivation layer to the visible/UV radiation.
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 3/2/22 is acknowledged.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/2/2022